UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7562


DMITRY PRONIN,

                      Plaintiff – Appellant,

          v.

LIEUTENANT   TROY  JOHNSON;   OFFICER   FLOURNOY;  OFFICER
MIDDLEBROOK; OFFICER WILSON; OFFICER CRAWFORD; KENNETH
ATKINSON; DANIEL FALLEN; REX BLOCKER; LOUISA FUERTES-
RASARIO; SANDRA K. LATHROP; JAKE BURKETT; BRANDON BURKETT;
JOHN BRYANT; PATINA WALTON-GRIER; HENRI WALL; EDWARD
HAMPTON; WILLIAM JOHNSON; LIEUTENANT EDA OLIVERA-NEGRON,
Operations,

                      Defendants – Appellees,

          and

SHU STAFF MEMBERS,

                      Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(5:12-cv-03416-DCN)


Submitted:   February 16, 2017            Decided:   February 22, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Dmitry Pronin, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Dmitry Pronin appeals the district court’s notice regarding

his right to respond to Defendants’ motion for summary judgment.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                  The

order Pronin seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                Accordingly, we

dismiss the appeal for lack of jurisdiction.                 We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                    DISMISSED




                                        3